Title: From Alexander Hamilton to Alexander Gibson, 22 May 1799
From: Hamilton, Alexander
To: Gibson, Alexander


          
            Sir,
            New York May 22, 1799
          
          You will immediately after the receipt of this put your self and the men under your command under the direction of Major Bradley who has been instructed to station himself at Staunton for the purpose of superintending the Recruiting service for the fourth Regiment
          With great consideration I am Sir Yr. Obed St
           Capt Gibson Staunton
        